Citation Nr: 0415666	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-02 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for neuropathy of 
the right peroneal nerve with complete foot drop, secondary 
to a shell fragment wound, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right upper extremity with a 
healed fracture of the humerus and retained foreign bodies, 
currently evaluated as 40 percent disabling. 

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right hemothorax with retained 
metallic foreign bodies, deformity of the right fourth rib, 
and adhesive pleurisy, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1964 to December 
1966.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In this decision, the RO denied 
increased evaluations for residuals of the veteran's service-
connected shell fragment wounds (SFW) to the right upper 
extremity, right lower extremity, and right hemothorax.  

In March 2003, the Board of Veterans' Appeals (Board) ordered 
further development of the right hemothorax claim, and the 
case was sent to the Board's Evidence Development Unit (EDU) 
to undertake that development.

The Board also issued a decision in March 2003 that confirmed 
and continued the 40 percent evaluation given individually to 
the right leg/peroneal nerve and the right humerus/upper 
extremity injuries.  This decision was appealed by the 
veteran to the United States Court of Appeals for Veterans 
Claims (Court).  The Court issued an order that remanded this 
case to the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Shell fragment wounds to the right upper extremity and right 
lower extremity 

In its order remanding this case to the Board, the Court 
ordered VA to obtain a new compensation examination which 
would determine the level of additional loss of functional 
ability during periods of exacerbation of symptomatology 
concerning the right upper extremity, and to consider whether 
this case should be referred for an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  See 
38 C.F.R. § 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As the mandates of the Court require 
obtaining an additional medical examination/opinion, this 
case must be remanded to the RO so that these actions can be 
completed.  In addition, the RO should ensure that the duty 
to notify the veteran has been accomplished.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Right hemothorax

As noted above, in March 2003 the Board sent the right 
hemothorax claim to the EDU for further development.  Prior 
to May 1, 2003, the Board's regulations provided that if 
further evidence, clarification of the evidence, correction 
of a procedural defect, or any other action was essential for 
a proper appellate decision, a Board Member or panel of 
Members could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. § 
19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions. In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level. 

In order to ensure that the record is fully developed and 
comply with the veteran's due process rights, this case is 
REMANDED for the following:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claims and 
inform him of which information and evidence 
he is to provide to VA and which information 
and evidence VA will attempt to obtain on 
his behalf.  The veteran should also be 
asked to provide any evidence in his 
possession that pertains to the claims.  A 
record of this notification must be 
incorporated into the claims file.

2.  Obtain the veteran's medical records 
from the VA Medical Center in West Los 
Angeles, California, for any treatment of a 
pulmonary/respiratory disorder and residuals 
of shell fragment wounds to the right upper 
extremity and right lower extremity during 
the period from April 2002 to the present.  

3.  After the above development has been 
completed and all records received have been 
associated with the claims file, make 
arrangements for the veteran to be afforded 
a VA orthopedic examination.  Send the 
claims folder to the examiner for review.  
The examiner is asked to indicate in the 
examination report whether or not he or she 
has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected SFW to the right upper extremity 
with a healed fracture of the humerus and 
retained foreign bodies, to include any 
muscle, orthopedic, and neurological 
residuals.

The examiner should identify all joints 
affected by the veteran's service-connected 
disability, measure the range of motion in 
each affected joint, and provide these 
results in his or her examination report.  
In this regard, whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is 
asked to describe whether pain significantly 
limits functional ability during flare-ups 
or when any affected joint is used 
repeatedly.  All limitation of function must 
be identified to include your best medical 
judgment on the extent (as measured in 
degrees) motion is lost during periods of 
exacerbation.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

Further, the examiner is requested to 
provide a full description of the effects of 
the veteran's service-connected residuals of 
a shell fragment wound to the right upper 
extremity with a healed fracture of the 
humerus and retained foreign bodies upon his 
ordinary activity, including employment.  
See 38 C.F.R. § 4.10.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  It is emphasized to 
the examiner that the purpose of this 
examination is to provide information on the 
extent motion is lost in all effected 
joints; this information should preferably 
be noted in degrees of motion.

4.  Make arrangements to afford the veteran 
a VA pulmonary examination.  Send the claims 
folder to the examiner for review.  The 
examiner is asked to indicate in the 
examination report whether or not he or she 
has reviewed the claims folder.  All 
necessary tests, including pulmonary 
function tests and chest x-rays, should be 
conducted and all clinical findings reported 
in detail.   

The examiner should identify all residuals 
of the veteran's service-connected shell 
fragment wound to the right hemothorax with 
retained metallic foreign bodies, deformity 
of the right fourth rib, and adhesive 
pleurisy. 

The examiner should state whether or not the 
veteran has any impairment of the muscles of 
respiration (thoracic muscle group), and if 
so, describe the severity thereof, i.e., 
slight, moderate, moderately severe, or 
severe.   

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached. 

5.  Thereafter, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  It should be determined for the 
record whether or not these claims should be 
referred for an extra-schedular evaluation 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case.  They 
should then be given the opportunity to 
respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


